DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The claim recite the step having rations between sequesces (data); which having a ratio of data is a simple mathematical calculation of for example A/B. This judicial exception is not integrated into a practical application because the method provides for generating images based on the ratio data after receiving the MRI data.  This merely provide for the step of receiving data and generating an image which does not provide for significantly more which appear to be insignificant extrasolution activity mounting to necessary data gathering to process data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for example the MRI device and processor appear to be generic elements and would not add inventive concept to the abstract idea.
The dependent claims fail to further provide to add significantly more or a practical application of the judicial exemption.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  10-11, 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 set forth that an imaging biomarker for differentiating anoxic brain injury from normal is “further generated” however, the specification appears to just set forth that the generated DP ratio image would be such a biomarker, not that a biomarker is further generated from the DP ratio; therefore, the specification such a subject matter appear to not be described in the specification.  The same concept and rejection applies to having a imaging biomarker for evaluating physiologic and phathologic changes to the blood brain barrier permeability being “further generated” in claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In clams 9, 20 is set forth a step that is “optinally” being set forth; therefore, it is unclear as to whether the claim language requires or not such a step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12-13, 15-21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rose et al. (US 2004/0106864, hereinafter Rose).

With respect to claim 1, Rose discloses a method for generating a diffusion to perfusion (DP) ratio brain image, comprising:
receiving magnetic resonance imaging (MRI) data, the MRI data including perfusion and diffusion sequences (see para. 009, 0014); and
generating the DP ratio brain image based on ratios between co-registered locations of the perfusion and diffusion sequences.  (see abstract, para. 0014, “The method involves: [0009] (i) automatic extraction of regions-of-interest (ROIs) defining the ischemic lesion on diffusion weighted magnetic resonance images and regions of abnormal hemodynamic function on perfusion weighted magnetic resonance images. [These brain regions represent tissue-at-risk of infarction][0010] (ii) modeling the diffusion and perfusion parameters described within the bounds of hemodynamic abnormality to predict infarct growth.[0011] More preferably, the method involves the steps of: [0012] (i) automated extraction of brain regions which present tissue-at-risk of infarction, (ii) use of a mid-plane algorithm to calculate ratio :and diffusion and perfusion measures for modeling infarct evolution, and (iii) use of a parametric normal classifier algorithm to predict infarct growth.”

With respect to claims 2, 13 Rose discloses the method of claim 1, further comprising assigning colors to the DP ratio brain image based on corresponding values of the ratios (see para. 0032, 0033, 0070, 0077).

With respect to claims 4, 15 Rose discloses the method of claim 1, in which the perfusion sequence includes an arterial spin labeling (ASL) sequence (see para. 0035, 0082).

With respect to claims 5, 16 Rose discloses the method of claim 1, in which the diffusion sequence includes a diffusion weighted imaging (DWI) sequence (see para. 0020, 0021, 0023).

With respect to claims 6, 17 Rose discloses the method of claim 1, further comprising co-registering the perfusion and diffusion sequences on a voxelwise basis (see para. 0018, Fig. 1).

With respect to claims 7, 18, Rose discloses the method of claim 1, further comprising resampling one or both the perfusion and diffusion sequences to obtain sequences having equal slice thickness (see para. 0065, resliced).

With respect to claims 8, 19 Rose discloses the method of claim 1, further comprising applying a smoothing function to one or both perfusion and diffusion sequences (see para. 0068, data delining for processing).

With respect to claims 9, 20 Rose discloses the method of claim 1, further comprising applying a normalization function to one or both perfusion and diffusion sequences optionally to allow comparison among multiple patients (see para. 0037, 0081, 0068).

With respect to claims 10, 21 Rose discloses the method of claim 1, further comprising generating, based on the DP ratio brain image, an imaging biomarker for differentiating anoxic brain injury from normal controls (see para. 0083).


With respect to claim 23 Rose discloses the non-transitory machine-readable storage medium of claim 12, in which the medical imaging device is an MRI scanner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,14,24 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2004/0106864, hereinafter Rose) in view of Schmainda et al. (US 2005/0273001).
Rose discloses the method of claim 1, however it fails to explicitly disclose in which receiving the MRI data includes receiving a digital imaging and communications in medicine (DICOM) file or that they the medical imaging is a PACS system
Schmainda discloses a mri display interface for medical diagnostic and planning in which the diagnostic and planning MRI system provides for downloading DICOM MRI images and also a PACS system having storing capabilities (see para. 0035).
It would have been obvious to one skilled in the art at the time of the invention to modify Rose to have a DICOM or PACS system as disclosed by Schmainda because such system are well known in the subject of medical image storage and making them available to this invention will allow for standardizing the MRI device which available stored data.

Claim(s) 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable Rose et al. (US 2004/0106864, hereinafter Rose) in view of Wang et al. (US 2020/0390361, filing date of June. 13, 2019).
Rose discloses the method of claim 1, further discloses using the DP ratio for evaluating physiological and pathologic chages (see para. 0083) however it fails to explicitly disclose changes to the blood brain barrier permeability
Wang discloses amethod and system for measuring water exchange across the blood brain barrier (BBB) and therefore the permeability of the BBB using perfusion and diffusion data (see Fig. 5, para. 0023, 0046)
It would have been obvious to one skilled in the art at the time of the invention to modify Rose to test BBB permeability using the DP ratio between perfusion and diffusion images because doing so allow to measure the permeability in the BBB without normal methods which include using gadolinium which can provide complications if is accumulated in the brain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793